Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered May 29, 1985, convicting her of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged and tried with codefendant Jeffrey Harper (see, People v Harper, 156 AD2d 380 [decided herewith]), as an accessory in the attempted robbery and felony murder of Scott Parker.
The defendant claims, inter alia, that she was denied the effective assistance of counsel. This contention is meritless. Viewing the totality of the circumstances herein, we find that defense counsel provided the defendant with meaningful representation (see, People v Baldi, 54 NY2d 137, 147). The defense attorney provided the defendant with meaningful representation in that, among other things, he raised various objections during the course of the trial, cross-examined the People’s witnesses, and was successful upon a Sandoval application. In short, the defendant’s attorney pursued a trial strategy which might well have been pursued by a reasonably competent attorney (see, People v Satterfield, 66 NY2d 796, 799).
We find no merit to the defendant’s remaining contentions. Mangano, J. P., Bracken, Kunzeman and Spatt, JJ., concur.